 


109 HR 4277 IH: Veterans’ Access to Local Health Care Options and Resources Act
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4277 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Latham (for himself, Mr. Peterson of Minnesota, Mr. McCaul of Texas, Mr. Goode, and Mr. Fortuño) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide veterans enrolled in the health system of the Department of Veterans Affairs the option of receiving covered health services through facilities other than those of the Department. 
 
 
1.Short titleThis Act may be cited as the Veterans’ Access to Local Health Care Options and Resources Act.  
2.Requirement for payments to facilities other than the Department of Veterans Affairs for covered health services 
(a)Requirement to authorize receipt of covered health services at non-Department facilities pursuant to contracts with such facilitiesSubsection (a) of section 1703 of title 38, United States Code, is amended to read as follows: 
 
(a)An enrolled veteran may elect to receive covered health services through a non-Department facility. Such an election shall be made by submission to the Secretary of an application in accordance with such regulations as the Secretary prescribes. The Secretary shall authorize such services to be furnished to such veteran pursuant to contracting with such a facility to furnish such services to such a veteran, as authorized in section 1710 of this title.. 
(b)Descriptions of covered health services and enrolled veteransSuch section is further amended by adding at the end the following new subsection: 
 
(e)For purposes of subsection (a)— 
(1)a covered health service is any hospital care, medical service, rehabilitative service, or preventative health service for which the veteran described in such subsection is eligible under this title; and 
(2)an enrolled veteran is a veteran who is enrolled in the system of patient enrollment established under section 1705(a) of this title..  
3.Effective dateThe Secretary of Veterans Affairs shall implement the amendments made by section 2 in order for enrolled veterans described in section 1703(e)(2) of title 38, United States Code, as added by section 2(b), to receive covered health services in accordance with section 1703(a) of such title, as amended by section 2(a), starting on January 1, 2007. 
 
